TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00383-CR
NO. 03-08-00384-CR

NO. 03-08-00385-CR



Tony Ramirez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NOS. CR-91-248, CR-05-672 & CR-92-040

HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Tony Ramirez seeks to appeal orders of the Texas Court of Criminal Appeals
denying or dismissing his post-conviction applications for writ of habeas corpus in these causes. 
See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2007).
Article 11.07 establishes the exclusive procedure by which a person in custody
following a felony conviction may seek relief from a felony judgment imposing a penalty other than
death.  Id. §§ 1, 5.  Article 11.07 does not provide for an appeal from the court of criminal appeals's
denial of relief.  Moreover, this Court's appellate jurisdiction does not extend to the judgments,
orders, and rulings of the court of criminal appeals.  See Tex. Const. art. V, § 6; Tex. Code Crim.
Proc. Ann. art. 4.03 (West 2005).

The appeals are dismissed for want of jurisdiction.


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   July 18, 2008
Do Not Publish